Case 1:16-cv-06568-RJS Document 107 Filed 05/31/19 Page1of1
Case 1:16-cv-06568-RJS Document 106 Filed 05/28/19 Page 1 of 1

anford Sanford Heisler Sharp, LLP
. 655 West Broadway, Suite 1700
eisler San Diego, CA 92101
Telephone: (619) 577-4253
Fax: (619) 577-4250
harp, www.sanfordheisler.com

Charles Field, Partner
619-577-4252

 

cfield@sanfordheisler.com New York | Washington D.C. | San Francisco | San Diego | Nashville | Baltimore
May 28, 2019 aoe. Oo
VIA ECF & EMAIL ” .

Hon. Richard J. Sullivan

United States District Court Hl CL ECTRONICALLY FILED

40 Foley Square, Room 2104 |}
New York, New York 10007

SullivanN YSDChambers@nysd.uscourts.gov dd S|a\/ (A t

Re: Patterson v. Morgan Stanley et al., 1:16-CV-6568 (RJS)
Dear Judge Sullivan:

We represent Plaintiffs in the above reference matter. We write to request an update on the
status of the Court’s determination of Defendants’ pending motion to dismiss and Plaintiffs’ pending
motion to strike.

By way of background, Plaintiffs filed their Second Amended Complaint (SAC) on October
5, 2017. (Dkt. No. 88). Defendants moved to dismiss the SAC on November 22, 2017. (Dkt. Nos. 92-
94). On January 11, 2018, Plaintiffs filed a brief in opposition to Defendants’ motion (Dkt. No. 96),
and on February 1, 2018, Defendants filed a reply brief. (Dkt. No. 99). Defendants later submitted
supplemental authority on two occasions, to which Plaintiffs responded. (Dkt. Nos. 102-105).

In connection with their opposition to Defendants’ motion, on January 11, 2018, Plaintiffs also
filed a letter motion seeking a pre-motion conference on a motion to strike certain extrinsic evidence
and factual assertions from Defendants’ motion. (Dkt. No. 95). On January 17, 2018, Defendants filed
a letter in opposition to Plaintiffs’ request for a pre-motion conference, (Dkt. No 97). On January 18,
2018, the Court deemed made Plaintiffs’ motion to strike, and stated that the motion would be resolved
together with Defendants’ motion to dismiss.

As both motions remain pending, Plaintiffs respectfully request an update on their status.
Plaintiffs are available to provide any further information the Court may require regarding this

  

request.
Respectfully,
The Court will issue an opinion in due
course. Vy p Wf ALL
Charles Field

= si yt oo
